Exhibit 99.1 GeoVax Reports 2015 First Quarter Financial Results And Provides Corporate Update Ebola/Marburg Vaccine Program Advances with NIH Collaboration; HIV Vaccine Program Proceeding Toward Pivotal Trial ATLANTA, GA, May 13 , 2015 – GeoVax Labs, Inc. (OTCQB: GOVX), a biotechnology company developing innovative human vaccines using its novel platform technology, today announced its financial results for the three months ended March 31, 2015, and provided the following corporate update. Ebola / Marburg Vaccine Program: In response to the recent Ebola epidemic in western Africa in which more than 26,000 were infected and more than 10,000 died, GeoVax is developing a series of vaccines for the hemorrhagic fever viruses that have emerged 28 times over the past 30 years. These vaccines address two strains of Ebola virus (the Zaire strain and Sudan strain) and Marburg virus, all of which cause lethal hemorrhagic fevers. The vaccines use GeoVax’s recombinant modified vaccinia Ankara (MVA) platform to produce non-infectious virus-like particles(VLPs) in the person being vaccinated. The VLPs mimic natural infections and should be highly effective at eliciting protective antibody and T-cell responses, GeoVax began its Ebola vaccine development program in late 2014 using viral genetic sequences from the current outbreak. In early 2015, the Company demonstrated that the vaccine, when used to infect human cells, expresses VLPs which display the virus’s surface protein (glycoprotein). The virus glycoprotein is the major target for protective antibodies. In April, GeoVax entered into a collaboration agreement with the National Institute of Allergy and Infectious Disease (NIAID), part of the National Institutes of Health (NIH), for development of GeoVax’s vaccines against Ebola and Marburg. Under the agreement, NIAID will contribute materials, scientific methods and advice for vaccine construction, carry out animal protection studies in BioSafety Level 4 (BSL-4) facilities, and consult with GeoVax on the analysis and interpretation of studies. Robert T. McNally Ph.D., GeoVax’s President and CEO, commented, “This month, we will begin preclinical animal studies for our first Ebola constructs and we expect to conduct the initial challenge studies during the summer. Our collaboration with the NIH is providing us with invaluable expertise and access to BSL-4 facilities. Our goals are to advance to testing in the non-human primate model in late 2015, and to progress to human clinical trials by late 2016 or early 2017.” Dr. McNally continued, “We are excited about the potential for our Ebola/Marburg vaccine program, and pleased with the rate of our progress. We think the first-generation vaccines currently in human trials have potential drawbacks, including safety, complexity and high production costs. We believe our vaccines will offer a superior alternative to those vaccines by addressing these deficiencies, and that our multi-strain vaccine is something the world will need, as history has shown that the current outbreak will certainly not be the last.” MORE HIV Vaccine Program : Preventive HIV Vaccine – Protein Boost Concept GeoVax’s most clinically advanced vaccine development program is a DNA/MVA vaccine regimen (GOVX-B11) for the prevention of clade B HIV infection. The Company has completed multiple Phase 1 trials and a Phase 2a trial of various dosing regimens and formulations of its vaccines. These vaccines have been evaluated in nearly 500 humans. All of the clinical trials of GeoVax’s preventive vaccines have been conducted by the HIV Vaccine Trials Network (HVTN), and fully funded by the National Institute of Allergy and Infectious Diseases (NIAID), part of the National Institutes of Health (NIH). The HVTN is the largest worldwide clinical trials network dedicated to the development and testing of HIV/AIDS vaccines. During 2014 and early 2015, GeoVax has been actively engaged in discussions with the HVTN and NIAID regarding the design of the next clinical study of its preventive HIV vaccine. GeoVax’s vaccine is currently the only vaccine being contemplated for efficacy trials for prevention of clade B HIV infection. However, the HVTN believes the best path forward will be to test the Company’s GOVX-B11 vaccine in combination with a protein boost. Protein boosts may augment antibody responses that can both block virus infections and make the virus more susceptible to attack by immune system cells. The only partially successful HIV vaccine trial (known as RV144) included a protein boost, which the HVTN believes should be tested with the GeoVax vaccine. During the first quarter of 2015, the HVTN approved a concept protocol and assigned a trial number, HVTN114, to the next clinical trial of the Company’s clade B preventive HIV vaccine candidate. HVTN114, entitled: “
